     Case 2:12-cr-00455-HDM-PAL Document 264 Filed 09/29/20 Page 1 of 2


 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
 6                                 DISTRICT OF NEVADA
 7
      UNITED STATES OF AMERICA,                 Case No. 2:12-cr-00455-HDM-PAL
 8
                               Plaintiff,
 9          v.                                  ORDER
10    CHARLES BO MUMPHREY,
11                             Defendant.
12
           On May 27, 2020, the court entered an order denying the
13
      defendant’s   motion   for    sentence     reduction   and    dismissing   his
14
      motion to the extent it arose under 28 U.S.C. § 2255. Pursuant to
15
      Federal Rule of Appellate Procedure 4(b)(1)(A), any appeal of the
16
      court’s    order   denying   his   motion    for   sentence   reduction    was
17
      required to be filed no later than June 10, 2020. The defendant’s
18
      notice of appeal, apparently filed on June 26, 2020, is therefore
19
      untimely. (ECF No. 256 at 7).
20
           Following remand by the Court of Appeals for the limited
21
      purpose of allowing the defendant to file a motion for notice of
22
      appeal pursuant to Federal Rule of Appellate Procedure 4(b), the
23
      defendant has filed his motions for relief. (ECF Nos. 261 & 262).
24
      The government has not opposed the defendant’s motions, and the
25
      time for doing so has expired.
26
           In support of his request, the defendant asserts that his
27
      time in the law library has been severely limited due to the COVID-
28


                                            1
     Case 2:12-cr-00455-HDM-PAL Document 264 Filed 09/29/20 Page 2 of 2


 1    19 epidemic. He also points to “the limited resources, national

 2    chaos with the U.S.P.S and delivery of mail effecting universally,

 3    including   prisoners    are   in   effect   unfavorably    here    at   USP

 4    Florence.” (ECF NO. 262 at 2).

 5         The defendant has set forth two grounds that could have

 6    delayed the filing of his notice of appeal, including significant

 7    delays in mail delivery and limited access to the law library. In

 8    fact, based on the date of the notice of appeal and the date it

 9    was received by the Court of Appeals, it appears that the notice

10    itself took more than two weeks to reach the Court of Appeals,

11    lending support to the defendant’s argument that the mail has been

12    significantly delayed. In light of these circumstances, and the

13    government’s failure to oppose the defendant’s motion, the court

14    finds good cause for the defendant’s failure to file a timely

15    notice of appeal. The motion for extension of time to file a notice

16    of appeal (ECF Nos. 261 & 262) is therefore GRANTED. The appeal

17    filed on June 26, 2020, is therefore deemed timely.

18         The Clerk of the Court shall transmit a copy of this order to

19    the Court of Appeals for the Ninth Circuit.

20         IT IS SO ORDERED.

21         DATED: This 29th day of September, 2020.
22

23                                        ____________________________
                                          UNITED STATES DISTRICT JUDGE
24

25

26

27

28


                                            2
